Citation Nr: 1140757	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-37 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This matter comes before the Board of Veterans'Appeals (Board) on appeal of a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

A Board hearing was held at the RO before the undersigned Acting Veterans Law Judge in October 2009.  A transcript of that proceeding is of record.

In April 2010, the Board remanded the issues on appeal for additional evidentiary development.   


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the evidence shows that the Veteran's service-connected PTSD has been productive of symptoms including nightmares, intrusive thoughts, increased startle response, anxiety, social avoidance, feelings of helplessness, hypervigilance, irritability, and subjective complaints of difficulties with memory and maintaining concentration; such evidence does not show occupational and social impairment with deficiencies in most areas and with an inability to establish and maintain effective relationships.

2.  The Veteran's service-connected disabilities include PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling. 

3.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a total combined disability rating of 60 percent. 

4.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities, in and of themselves, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the pendency of this appeal, the criteria for a 50 percent evaluation, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  A total rating based on individual unemployability due to service-connected disabilities (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Here, the Veteran was sent letters in October 2005 and April 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The April 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an April 2006 communication, and the claim was thereafter readjudicated in November 2008 and June 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating- PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Moreover, an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's PTSD has been rated as 30 percent disabling pursuant to Diagnostic Code 9411, which utilizes the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record includes Global Assessment of Functioning (GAF) scores. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes) (2011).

The Veteran first sought treatment for PTSD in August 2005.  At that time, he endorsed recurrent and distressing recollections of combat in Vietnam, nightmares, intense psychological distress and physiological reactivity when exposed to reminders of combat, efforts to avoid thoughts or feelings of combat, markedly diminished interest and participation in significant activities, restricted range of affect, sleep difficulties, irritability, difficulty with concentration, hypervigilance and an exaggerated startle response.  He denied any history of mental health treatment, suicide attempts or assaultive behavior.  He indicated that he only drank in small amounts this was a "very seldom" occurrence.  At that time, the Veteran had been married for 37 years and had two children.  Three years prior to the evaluation, the Veteran had retired after 30 years of retail work; however, he was currently self-employed as a real estate agent.  

Upon mental status examination, the Veteran's hygiene and attire were appropriate.  He made appropriate eye contact and was cooperative throughout the evaluation.  His speech was spontaneous, his affect was constricted, and his mood was anxious.  He denied any hallucinations, delusions or illusions.  He further denied any homicidal or suicidal ideation.  Thought content was appropriate and thought processes were goal directed.  His attention was poor.  He was oriented in all three spheres.  Cognition, insight and judgment were intact, and impulse control was good.  A GAF score of 45 was assigned.

In October 2005 statements, the Veteran's wife and children indicated that he was a loving husband and father.  However, he experienced troubles working with people and authority figures.  Other symptoms reported by his family members included irritability, distractibility, and sleep difficulties.

In December 2005, the Veteran was afforded a VA examination.  He indicated that his worst symptoms were nightmares and insomnia.  He had sought treatment because his nightmares had increased in frequency from once a year to once every two weeks, after September 11, 2001.  The nightmares were accompanied by night sweats and heart palpitations.  When he experienced nightmares, he was only able to sleep for four and a half hours. When he did not experience a nightmare, he was able to sleep for seven hours.  Regarding other symptoms, he experienced daily flashbacks, irritability, angry outbursts, hypervigilance and an increased startle response.  He lived in a remote area, away from people.  As to the Veteran's current psychosocial adjustment, he described his marriage as "great."  Although he generally avoided people, he did somewhat socialize by singing karaoke and travelling with his wife.  

Throughout the interview, the Veteran was somewhat hyperactive, anxious and quite tense.  Speech was over productive and rapid.  He maintained eye contact with the examiner.  Hygiene and grooming were good.  He demonstrated a mild to moderate constriction in affect.  He did not have a history of suicidal ideation or suicide attempts.  He denied experiencing crying spells.  There was no evidence of psychotic symptoms, such auditory or visual hallucinations or referential thoughts.  Recent memory was adequate.  Insight and judgment appeared to be adequate.  There was no impairment in his thought processes or communication, and he was oriented in all three spheres.  He demonstrated significant obsessive and ritualistic behavior, which included multiple nightly perimeter searches, keeping a knife on his dresser and keeping a pistol nearby.  He did not exhibit any panic attacks.  Mood was depressed, and impulse control was impaired due to anger outbursts.  A GAF score of 55 was assigned.  The VA examiner characterized the effects of the Veteran's PTSD on his occupational and social functioning as moderate.  Although he has exhibited outburst of anger and presented as highly anxious, the Veteran maintained some meaningful interpersonal relationships.  

In May 2006, the Veteran participated in his first Mental Health Center PTSD group.  Progress notes indicate that the he appeared interested and involved in group discussion.   The group was structured as a ten-week psychoeducational group and the Veteran attended all ten sessions.  In August 2006, at the completion of the group he expressed his appreciation for the therapy and the caring attitude of the facilitators.  He indicated that he had learned a lot, resumed attending church and felt like he was healing.  Additionally, his wife was grateful that he had learned to control his anger.  He has not engaged in any other therapy since August 2006.

In May 2009, a depression screening was performed, and the results were negative.  The Veteran denied experiencing little interest or pleasure in doing things or feeling down, depressed, or hopeless.

In October 2009, the Veteran testified that he had a terrible temper, lived in a socially isolated area, and tried to avoid people.  At that time, the Veteran was not receiving treatment for his PTSD.  He also reported that he cried a great deal, he was sad all the time and he was easily angered.  He further endorsed problems with concentration and memory, and had panic attacks a couple of times a week.  He experienced nightmares three to four times a month.  When he did not experience nightmares, he still awakened two to three times a night.  The Veteran's wife testified that he did not like to leave the house and was paranoid.  

On his November 2006 VA Form 9, the Veteran argued that he was entitled to an increased disability rating because he had reduced reliability in occupational and social functioning.  He noted that the only occupation he could engage in was working real estate for his son's company.  He stated that his son was the only person that would hire him and that he received the most menial tasks.  He also would not leave his house unless he had a specific reason to do so.

In accordance with the April 2010 remand directives, the Veteran was afforded an additional VA examination in May 2010.  At that time, he reported that he retired in 2003.  Thereafter, from 2005 until he lost his real estate license in 2007, he had been employed in his son's real estate business.  He had been married for 42 years.  He maintained a good relationship with family and some friends and did not feel distant or cut off from people.  He was not emotionally numb and was able to show positive and loving feelings to his family.  He attended family gatherings and went to church.  However, he and his wife did not have a sexual relationship and the Veteran's wife stated that she and the children were "all on tip toes."  The Veteran indicated that his functioning had deteriorated since the last VA examination.  

During the interview, the Veteran began to cry.  He indicated that he thought about Vietnam all day long and that anything triggered these intrusive thoughts.  This intrusive ideation had worsened over the preceding year.  He endorsed nightmares three to four times a month, from which he awakened sweating and shaking.  He also had difficulties falling asleep every night and reported that he was easily angered.  He did not feel very positive about his future.  Additional difficulties included problems with concentration, obsessive rituals, an increased startle response, and hypervigilance.  He reported obsessive and ritualistic behaviors, such as regularly checking doors and windows that interfered with routine activities.   

Objectively, the Veteran appeared well-groomed, neat and appropriately dressed and was able to maintain normal eye contact.  He was cooperative throughout the interview.  His speech pattern was pressured.  His affect was labile, marked by tearfulness and anxiety.  His mood was anxious.  Attention and concentration were satisfactory and there was no distractibility.  He was oriented in all three spheres.  Memory was unimpaired for remote events and dates and cognition was intact.  
He denied any suicidal or homicidal ideation, hallucinations, delusions, or inappropriate behavior.  There was no impairment in communication.  Although thought processes were somewhat circumstantial, thought content was largely goal directed.  Impulse control was fair.  Judgment was normal and insight was characterized as poor.  

The VA examiner characterized the Veteran's ability to maintain hygiene and perform basic activities of daily living was judged as good.  Regarding employability, the VA examiner indicated that the Veteran's function and impairment over the last five years demonstrated moderate impairment, with only some loss of motivation.  The examiner reasoned that the Veteran did not have serious problems that would prevent him from getting along with co-workers such as free-floating rage and near-constant explosive anger outbursts.  Although the Veteran might have some or moderate difficulty to focus and concentrate on work duties due to symptoms of PTSD, he would be able to maintain a regular work schedule.  Overall, the examiner held that the Veteran was experiencing moderate symptomatology and impairment attributable to his PTSD.  He was assigned a GAF score of 55.  The examiner also determined that the Veteran's GAF score over the last five years had not been lower that 55.  She reasoned that a lower GAF score would indicate serious impairment, which was not applicable in the case of the Veteran's functioning.  The examiner estimated the Veteran's prognosis to be fair.  She concluded that he was able to function in any occupational setting, including general employment settings, sedentary employment and loosely supervised setting in which little interaction with the public is required.  

In November 2010, the Veteran underwent an intake assessment.  He endorsed feelings of hopelessness or despair.  He also experienced excessive fatigue, disturbed sleep, irritability, and anxiety.  Upon mental status evaluation, speech was appropriate, he was oriented in all spheres and his affect was appropriate.  Memory function was normal and judgment was good.  There was no evidence of a thought disorder or depression.  He denied any suicidal or homicidal ideation.  

VA treatment notes dated in November 2010 through January 2011 indicate that the Veteran was oriented in all spheres and that he denied any suicidal or homicidal ideation.  Mood was routinely described as dysphoric and affect was blunted.  

A February 2011 treatment plan indicated that the Veteran's primary difficulties consisted of anger episodes, insomnia, nightmares, and social isolation.  

In May 2011, the Veteran indicated that he did not take medication for his PTSD, when he first began seeking treatment in 2005 because he was worried that people would think he was "crazy" and that it would affect his employability and his health insurance coverage.  He began receiving treatment at the Fresno Vet Center in December 2010 and it had been recommended that he begin using medication to treat his anxiety and sleep difficulties.  

Following a review of the record, the Board finds that an initial disability rating of 50 percent is warranted for the Veteran's service-connected PTSD.  In this case, his PTSD has been productive of symptoms including nightmares, intrusive thoughts, increased startle response, anxiety, social avoidance, feelings of helplessness, hypervigilance, irritability, and subjective complaints of difficulties with memory and maintaining concentration.  

Where there is a question as to which of the two evaluations apply, 30 percent or 50 percent, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  This is the case in the instant matter, and an increased rating to 50 percent is in order for the entire appeal period.  

The Veteran, however, has not exhibited PTSD symptomatology more consistent with a 70 percent evaluation, for any portion of the rating period on appeal.  38 C.F.R. §§ 4.7, 4.130.  In finding that a 70 percent rating is not justified, it is noted that the Veteran has repeatedly denied suicidal and homicidal ideation.  Moreover, the evidence of record is negative for a history of hospitalizations.  There is no demonstration of spatial disorientation or neglect of personal appearance.  The evidence additionally fails to show speech or communication deficiencies, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  There is no indication of thought deficiencies and there is no evidence of delusions or hallucinations.  Rather, his judgment has always been fair to good.  Regarding impulse control, although the Veteran is irritable, he exerts great effort to control himself.  Moreover, despite his isolative tendencies, he has been married for over 40 years, maintained relationships with his children, grandchildren and a few friends.  Additionally, on occasion he participates in social activities.   Thus, the weight of the record is against a finding that the Veteran experiences deficiencies in most areas, as contemplated by the criteria for a 70 percent rating.  The weight of the evidence also fails to demonstrate an inability to maintain effective relationships.  He does have symptoms that diminish his social abilities, but these are contemplated by the 50 percent evaluation awarded in this decision.

Accordingly, all of the criteria associated with the next-higher 70 percent rating have not been satisfied.

Further weighing against the claim, the Veteran has been assigned GAF scores of 55.  This score is suggestive of moderate symptoms or moderate impairment in social or occupational functioning.  Again, some social impairment is shown, but such degree of impairment is accounted for by the 50 percent evaluation already in effect.  As noted, the Veteran engages in church activities and maintains a relationship with his two children.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of PTSD, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, a disability rating of 50 percent is warranted throughout the pendency of this appeal for the Veteran's service-connected PTSD.  The record fails to support a rating in excess of 50 percent throughout any portion the appeal period.  In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered. 

Initially, the Board notes that the Veteran is service-connected for PTSD, evaluated by means of this decision as 50 percent disabling since May 31, 2005.  Service connection is also in effect for tinnitus, evaluated as 10 percent disabling since May 31, 2005, and for hearing loss, evaluated as noncompensable since May 31, 2005.  Accordingly, the Veteran does not have a single disability rated 60 percent or a combined rating of at least 70 percent, and he does not meet the above-stated percentage requirements.  Hence, the criteria for a schedular evaluation for TDIU under 38 C.F.R. § 4.16(a) have therefore not been met. 
For this reason, the Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  38 C.F.R. § 3.321(b)(1), which concerns extraschedular cases, indicates that extraschedular ratings are warranted for "an exceptional or unusual disability picture."  Thus, such is shown in the record, then referral for consideration of a grant on an extraschedular basis would be warranted.  

In the instant case, the evidence fails to establish an exceptional or unusual disability picture, and as such, extraschedular referral under 38 C.F.R. § 4.16(b) is not required, as will be discussed below. 

The Veteran has provided his employment history dating back to 1970, which demonstrates that he retired after working in retail for 30 years.  Upon VA examination dated in December 2005, he was employed as a real-estate agent.  At that time the Veteran submitted his claim for TDIU, he alleged that if he were not employed by his son and if his son did not help him with every transaction he would not be employed in real estate.  Additionally, his son only assigned the most menial of tasks.  In October 2009, the Veteran testified that his PTSD hindered his employability and precluded him from seeking employment.

In December 2005, the VA examiner characterized the effects of the Veteran's PTSD on his occupational functioning as moderate.  Upon VA examination dated in May 2010, the Veteran reported that he retired in 2003.  From 2005 until he lost his real estate license in 2007, and was employed in his son's real estate business, as noted above.  With respect to the Veteran's employability, the VA examiner opined that the Veteran's PTSD had resulted in moderate impairment with only some loss of motivation, over the last five years.  The examiner indicated that the Veteran did not have serious problems that would prevent him from getting along with co-workers such as free-floating rage and near-constant explosive anger outbursts.  Although the Veteran might have some or moderate difficulty to focus and concentrate on work duties due to symptoms of PTSD, he would be able to maintain a regular work schedule.  Overall, the examiner held that the Veteran was experiencing moderate symptomatology and impairment attributable to his PTSD.  She concluded that the Veteran was able to function in any occupational setting, including general employment settings, sedentary employment and loosely supervised setting in which little interaction with the public is required.  

Based upon the foregoing evidence, there is no basis for a referral of this case under 38 C.F.R. § 4.16(b) to consider whether the Veteran is precluded from substantially gainful employment as a result of his service-connected PTSD.
Indeed, the competent and probative opinions of record have concluded that the PTSD only results in moderate impairment of occupational functioning.  The Veteran has not alleged nor does the record demonstrate that his service-connected hearing loss and tinnitus result in any occupational impairment.  His PTSD symptoms, while numerous, are expressly contemplated in the schedule.  

In summary, the Veteran does not meet the percentage threshold requirements for TDIU under 38 C.F.R. § 4.16(a), and the weight of the competent evidence fails to 
show that the Veteran's service-connected disabilities in and of themselves render him unable to secure and follow a substantially gainful occupation.  Further, the disability picture itself has not been shown to be exceptional or unusual, 
obviating the need to refer the matter for an extraschedular opinion.   

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.  

A total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


